Citation Nr: 0007800	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to 
December 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The appellant testified at a hearing held at the RO before a 
Hearing Officer in December 1998.  He submitted his 
substantive appeal (Form 9) at the hearing.  On the Form 9, 
he indicated that he wanted to testify at a hearing at the RO 
before a member of the Board.  As it was unclear whether he 
signed the Form 9 before or after he appeared before the 
Hearing Office, the Board sent him a letter in February 2000 
advising him of his options to appear before the Board 
(Central Office, Travel Board, or videoconference in lieu of 
personal hearing).  He responded in March 2000 by accepting a 
videoconference hearing.  To ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board regarding the issue on 
appeal.  Pursuant to recent amendments to 
VA's appeals regulations, this hearing is 
to be scheduled in accordance with the 
place of the case on the Board's docket, 
established under Sec. 20.900 of 38 
C.F.R., relative to other cases for which 
hearings are scheduled to be held at the 
RO.  38 C.F.R. § 19.75, 20.704 (2000) (as 
amended, 65 Fed. Reg. 14471-14472 (Mar. 
17, 2000)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


